Citation Nr: 1234932	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Savera K. Sandhu-Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

This mater comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that denied the Veteran's claim of service connection for a back injury.  Jurisdiction of this matter is currently with the RO in Reno, Nevada.

In May 2009, the Veteran testified at a hearing before a Veterans Law Judge of the Board that is no longer employed by the Board.  As the Veteran elected to be scheduled for a new hearing, in May 2012, she testified at an additional hearing over which the undersigned Veterans Law Judge presided while sitting in Las Vegas, Nevada.  A transcript of each hearing has been associated with her claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran asserts that she has a back disability as a result of his period of active service.  In various statements and in her testimony before the Board, she indicated that following her separation from active service, she had been treated for symptoms associated with her back disability at MacDill Air Force Base sometime between 1976 and 1978.  In May 2010, the AMC attempted to obtain such records from MacDill Air Force Base.  The inquiry identified the Veteran by her current, married, name, and also identified her husband who had been on active duty at that time.  The Veteran, however, had served on active duty under her maiden name as identified in her service treatment records.  As it is possible that there are treatment records of the Veteran at MacDill Air Force Base under her maiden name, an additional search for any such records must be undertaken prior to further claim adjudication.

Additionally, during her May 2012 hearing, the Veteran indicated that she had been in the United States Navy Reserves for two years in Tampa, Florida, from 1976 to 1978.  The claims file does not presently contain any service personnel records or any reports of treatment from her Reserve service.
Therefore, on remand, an effort to obtain these records must be undertaken.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate official at the MacDill Air Force Base and attempt to obtain medical treatment records of the Veteran dated from 1976 to 1978 using her maiden name as listed in her service treatment records.  If such records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.  All development efforts and/or any negative response shall be made in writing, and associated with the claims file.

2.  Contact the National Personnel Records Center, the Adjutant General's Office of the State of Florida, or other appropriate government repository and request service personnel and treatment records of the Veteran for her service in the United States Navy Reserve in Tampa, Florida.  The search request must be made using both the Veteran's maiden name as listed in his service treatment records, and her current name.  If such records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.  All development efforts and/or any negative response shall be made in writing, and associated with the claims file.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 

_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


